Case 1:20-cv-01271-JPH-DLP Document 37-1 Filed 07/20/20 Page 1 of 1 PageID #: 296




                                             EXHIBIT A

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BARBARA TULLY, KATHERINE BLACK,                       )
 MARK BLACK, SHELLY BROWN,                             )
 DAVID CARTER, REBECCA GAINES,                         )
 JANICE JOHNSON, ELIZABETH KMIECIAK,                   )
 CHAQUITTA MCCLEARY, KATHERINE                         )    Case No. 1:20-cv-01271-JPH-DLP
 PAOLACCI, DAVID SLIVKA,                               )
 DOMINIC TUMMINELLO, and INDIANA                       )
 VOTE BY MAIL, INC., individually, and on              )
 behalf of those similarly situated,                   )
                                                       )
                Plaintiffs,                            )
                                                       )
        v.                                             )
                                                       )
 PAUL OKESON, S. ANTHONY LONG,                         )
 SUZANNAH WILSON OVERHOLT, and                         )
 ZACHARY E. KLUTZ, in their official capacity          )
 as members of the Indiana Election Commission,        )
 and CONNIE LAWSON, in her official capacity           )
 as the Indiana Secretary of State,                    )
                                                       )
                Defendants.                            )


                     AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

 The undersigned acknowledges having been provided with and having read the “Uniform

 Stipulation Protective Order” in this matter ("Protective Order"). The undersigned further agrees

 he/she (i) is bound under the Protective Order, (ii) will comply with all of its provisions, and (iii)

 is subject to the jurisdiction of the Court for all purposes arising under the Protective Order,

 including enforcement of its terms.

             [INSERT DATE & SIGNATURE BLOCK WITH WITNESS ATTEST]
